DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the paragraph spanning pages 25 and 26, reference is made to “Patent Document 2” which citation is not provided elsewhere in the specification.  
Appropriate correction is required.
Claim Objections
Claims 5 and 13-17 are objected to because of the following informalities:  in the penultimate line of each of these claims “electrodepositing copper remaining the electrolyte” should be “electrodepositing copper remaining in the electrolyte”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Usui (JP 2017-036789) in view of Frasch (US 669,442).
Usui teaches (see English abstract, as well as “(Heating process)” section of machine translation) a method for recovery of waste from lithium ion batteries including a step of producing an alloy by introducing the lithium ion battery waste into a furnace and melting the waste by heating to 450-650°C to produce an alloy containing copper, nickel and cobalt.  
Subsequently, the copper-nickel-cobalt alloy was subjected to selective leaching to separate the copper, nickel and cobalt from each other.
Therefore, Usui fails to teach an electrolytic purification step using the copper-nickel-cobalt alloy as an anode in a sulfuric acid solution.
Frasch teaches (see page 1, lines 42-102) a process for the electrolytic separation of copper from a body containing copper and nickel comprising using the body comprising copper and nickel as an anode in an electrolyte comprising sulfuric acid and conducting electricity between the anode and a cathode to deposit copper on the cathode.  Frasch also teaches (see claim 3) that the process worked to separate the copper from nickel and cobalt.  Note that Frasch teaches (page 2, lines 5-19) that the term “ore” included any “metalliferous body”, including alloys of the metals.  Frasch teaches (see page 1, lines 69-86 and page 2, lines 56-58 as well as the use of the word “separating” in the title) that copper metal of reasonable purity is recovered at the cathode, thereby separating the copper from the nickel, cobalt and any other metals.  Frasch teaches (see page 1, lines 86-102) that at the end of the process, a solution is obtained containing the other metals (e.g. nickel, iron and cobalt) from the starting body, and that the iron, nickel and cobalt may be recovered via other known means.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrolytic separation method taught by Frasch in place of the subsequent separation method taught by Usui because Frasch teach a method of separation of copper from other metals, such as nickel and cobalt, while also solubilizing the other metals for recovery by other known means.  
Regarding claim 2, although Frasch does not teach the current density applied in the electrolytic purification step, absent a showing of unexpected results, it is considered prima facie obvious to conduct routine experimentation to determine the workable or optimal range of current density for dissolving the copper-nickel-cobalt alloy from the anode.
Regarding claims 3 and 9, although Frasch does not teach the electrolyte solution copper concentration used in the electrolytic purification step, absent a showing of unexpected results, it is considered prima facie obvious to conduct routine experimentation to determine the workable or optimal range of copper concentration to obtain good copper deposition on the cathode.
Regarding claims 4, 10, 11, and 12, the heating process of Usui is the same heating step applied by the present invention.  The instant specification indicates that residual phosphorous is present in the metal alloy obtained by the heating step.  Therefore, since the prior art teaches using the same lithium ion battery waste and subjecting the waste to the same heating step, one of ordinary skill in the art would have concluded that the copper-nickel-cobalt alloy of Usui inherently included phosphorous as claimed.  
Allowable Subject Matter
Claims 5-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is considered to be Usui and Frasch as applied to claim 1 above.
(claims 5, 6, and 13-20) Frasch teaches that it was desirable to operate the electrolytic purification step in a condition where the electrolyte solution exiting the purification step contained substantially no copper (page 1, lines 87-96, “complete exhaustion of the copper”).  Thus, Frasch teaches away from performing a step of electrowinning of copper from the electrolyte solution leaving the electrolytic purification step because Frasch recovers all of the copper from the body in the electrolytic purification step.  
(claims 7 and 8) Frasch does not teach treatment of the electrolyte solution leaving the electrolytic purification step by an oxidizing agent or by both an oxidizing agent and a neutralizing agent.  Nojima et al (JP 2012-001750) cited by Applicant is noted as being similar in scope in that an oxidizing agent is added to a solution containing solubilized nickel and cobalt to permit separation of the nickel from the cobalt.  However, Nojima et al teach values of pH and/or ORP that are suitable for precipitating any nickel present, and thus teach away from using the claimed values of pH and/or ORP which were effective for precipitating phosphorous from the electrolyte solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794